PER CURIAM.
Cassandra Garrett appeals the summary denial of her original and amended motions for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the summary denial of all claims, except claim five, which was insufficiently pled. In claim five, Garrett alleges defense counsel was ineffective for failing to file a motion to withdraw plea. However, she fails to articulate which plea she believes counsel should have sought to withdraw and fails to identify any specific basis upon which defense counsel might have advanced such a motion. Inasmuch as claim five is legally insufficient, Garrett should be given at least one opportunity to correct the deficiency. See Spera v. State, 971 So.2d 754 (Fla.2007). Accordingly, we reverse the trial court’s summary denial of claim five, and remand with instructions to strike this claim with leave to amend within a specified time consistent with the parameters identified in Spera. See, e.g., Boule v. State, 86 So.3d 1185, 1186 (Fla. 5th DCA 2012); Parsons v. State, 981 So.2d 1249, 1250 (Fla. 5th DCA 2008).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
PALMER, COHEN and BERGER, JJ., concur.